           Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

LONNIE LOVE,                                    )
                                                )
                     Plaintiff,                 )
      v.                                        )      CIVIL ACTION FILE
                                                )      NO. 1:21-cv-00786-ELR
STATE FARM FLORIDA                              )
INSURANCE COMPANY,                              )
                                                )
                     Defendant.                 )
                                                )

           JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

      Plaintiff Lonnie Love (“Plaintiff”) and Defendant State Farm Florida

Insurance Company (“Defendant State Farm”) (together, the “Parties”) hereby

submit their Joint Preliminary Report and Discovery Plan as follows:

1.    Description of Case:

      (a)      Describe briefly the nature of this action.

      Response:

      Plaintiff submits this Joint Preliminary Report and Discovery Plan

subject to its Motion to Remand filed in this matter and asserting that

Defendant’s Notice of Removal was not timely. Plaintiff reserves all rights and

asserts that Defendant State Farm is in default in this matter and that this

matter should be remanded to the State Court of Fulton County, Georgia.
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 2 of 23




Subject to such reserved rights, Plaintiff submits this Joint Preliminary Report

and Discovery Plan to comply with the rules and orders of this Court.

      Defendant State Farm denies it is in default.                 Pursuant to

Fla. Stat. § 48.151, Defendant State Farm designated the Chief Financial

Officer of Florida as its Statutory Registered Agent for Service of Process. On

January 13, 2021, Plaintiff delivered the Complaint and Summons to the Chief

Financial Officer of Florida. The Chief Financial Officer of Florida then

forwarded the Summons and Complaint to State Farm’s registered agent on

January 25, 2021.      Thus, State Farm contends that it was served on

January 25, 2021. State Farm contends that it timely filed its Answer on

February 24, 2021.

      Plaintiff alleges breach of contract against Defendant State Farm for its

alleged failure to pay claims asserted under an insurance policy that Defendant

issued to Plaintiff. Plaintiff also alleges that Defendant State Farm acted in bad

faith, engaged in unfair acts or practices under O.C.G.A. § 33-6-4, and seeks

punitive damages and attorneys’ fees under O.C.G.A. § 13-6-11.




                                  Page 2 of 23
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 3 of 23




    (b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

      Response:

      Defendant State Farm issued personal articles policy number

59-CK-S034-0 (“Policy”) to Plaintiff on June 15, 2020, which provided coverage

for certain scheduled jewelry items subject to the Policy’s terms and conditions

and applicable law. The address listed on the Policy’s Declarations page is a

P.O. Box in Atlanta, Georgia. On August 10, 2020, the Policy was amended to

add a diamond band, bringing the total value of the three scheduled jewelry

items to $137,200.00.      The policy period for the amended Policy is

August 10, 2020 to June 15, 2021. Plaintiff contends that he submitted the

diamond band for inclusion in the Policy at the same time as the other jewelry.

      On September 18, 2020, Plaintiff reported that his white 2020 Bentley

Flying Spur was stolen with the insured jewelry in it while Plaintiff was

retrieving his vehicle from the valet at The Cheetah nightclub, located at

887 Spring Street, Atlanta, Georgia, on September 6, 2020 (“Loss”). Plaintiff

reported that when he exited his vehicle to avoid a shooting, an individual

jumped into Plaintiff’s vehicle and drove away.

      The Loss was assigned claim number 59-11P3-20M (“Claim”). Plaintiff

contends that damages of $137,200.00, the value of the scheduled jewelry items,

                                 Page 3 of 23
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 4 of 23




are covered and owed under the Policy. Defendant State Farm contends that it

was unable to complete its investigation of the Loss because Plaintiff filed this

lawsuit before providing documents and information material to its

investigation of the Claim, which Defendant requested pursuant to the Policy,

and that other coverage defenses, as set forth in its Answer and discussed below,

may apply.

      On December 23, 2020, Plaintiff filed his Complaint against Defendant

State Farm in the State Court of Fulton County, Georgia.            Pursuant to

Fla. Stat. § 48.151, Defendant State Farm designated the Chief Financial

Officer of Florida as its Statutory Registered Agent for Service of Process. On

January 13, 2021, Plaintiff delivered the Complaint and Summons to the Chief

Financial Officer of Florida. The Chief Financial Officer of Florida then

forwarded the Summons and Complaint to Defendant State Farm’s registered

agent on January 25, 2021. Thus, Defendant State Farm asserts it was served

on January 25, 2021, and Plaintiff asserts that Defendant State Farm was

served on January 13, 2021. Plaintiff has filed a Motion to Remand claiming

that the Notice of Removal filed by Defendant was not timely and that

Defendant is in default in this matter. In the Complaint, Plaintiff asserts claims

for breach of contract, bad faith, unfair acts or practices under


                                  Page 4 of 23
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 5 of 23




O.C.G.A. § 33-6-4,      punitive   damages        and      attorneys’   fees   under

O.C.G.A. § 13-6-11.     Defendant State Farm asserts that it timely filed its

Answer. Plaintiff disagrees and filed a Motion to Remand in this matter.

Defendant State Farm removed the case to this Court on February 24, 2021,

which removal it contends was timely. Plaintiff asserts that such removal was

untimely.

      Plaintiff contends that he is owed $137,200.00 under the Policy and other

associated damages. Defendant State Farm contends that Plaintiff is barred

from recovering from Defendant State Farm because Plaintiff breached the

terms and conditions of the Policy. Defendant State Farm also contends that

Plaintiff violated the Policy’s Concealment or Fraud, Duties After Loss, and

Suit Against Us provisions.

      (c)   The legal issues to be tried are as follows:

      Plaintiff’s Response:

            (1)      Whether a covered theft loss occurred under the Policy;

            (2)      Whether or not Defendant State Farm’s failure to pay the

                  claim of Plaintiff pursuant to the Policy was due to bias and

                  the amount of the applicable damages due to Plaintiff as a

                  result;


                                   Page 5 of 23
 Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 6 of 23




     (3)   Whether Defendant State Farm failed to pay a claim it was

           obligated to pay and the amount of the applicable damages

           due to Plaintiff as a result;

     (4)   Whether or not Defendant State Farm acted in bad faith and

           the amount of the applicable damages due to Plaintiff as a

           result;

     (5)   Whether or not Defendant State Farm engaged in unfair acts

           or practices pursuant to O.C.G.A. § 33-6-4 and the amount

           of the applicable damages due to Plaintiff as a result;

     (6)   Whether or not punitive damages are appropriate in this

           matter and the amount of such punitive damages;

     (7)   Whether or not Plaintiff is entitled to compensation

           pursuant to O.C.G.A. § 13-6-11; and

     (8)   The amount of damages due to Plaintiff for all claims set

           forth in Plaintiff’s pleadings.

Defendant State Farm’s Response:

     (1)   Whether a covered theft loss occurred;

     (2)   Whether Plaintiff complied with his contractual duties after

           loss, including without limitation, providing requested


                           Page 6 of 23
Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 7 of 23




          documents and information and completing his examination

          under oath;

    (3)   Whether the damages alleged by Plaintiff are covered under

          the Policy;

    (4)   Whether Plaintiff failed to satisfy his Duties After Loss as set

          forth in the Policy;

    (5)   Whether Plaintiff’s claims are barred because he concealed

          or misrepresented any material facts regarding the losses at

          issue;

    (6)   Whether Plaintiff’s claims are barred because he failed to

          satisfy the conditions precedent to recovery;

    (7)   Whether Plaintiff’s claims are barred because he failed to

          comply with the Policy’s Suit Against Us provision;

    (8)   Whether Plaintiff’s claims are barred because he failed to

          comply with the Policy’s Your Duties After Loss or

          Examination Under Oath provision;

    (9)   Whether Plaintiff’s damages are limited by the Loss

          Settlement provisions of the Policy;




                          Page 7 of 23
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 8 of 23




            (10) Whether the Loss result from a fortuitous loss and/or

                  “accidental direct physical loss or damage to the property

                  covered,” as required by the Policy;

            (11) Whether Defendant State Farm failed to pay a claim it was

                  obligated to pay;

            (12) Whether Defendant State Farm acted in bad faith;

            (13) Whether Plaintiff can recover and whether Defendant

                  State Farm is liable to Plaintiff for any alleged unfair acts or

                  practices under O.C.G.A. § 33-6-4;

            (14) Whether Plaintiff can recover under O.C.G.A. § 13-6-11; and

            (15) The amount of damages substantiated by Plaintiff.

      (d)   The cases listed below (include both style and action number) are:

            (1)   Pending Related Cases:

                  Response: None.

            (2)   Previously Adjudicated Related Cases:

                  Response: None.

2.     This case is complex because it possesses one (1) or more of the features
listed below (please check):

      _____ (1)   Unusually large number of parties

      _____ (2)   Unusually large number of claims or defenses

                                  Page 8 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 9 of 23




      _____ (3)     Factual issues are exceptionally complex

      _____ (4)     Greater than normal volume of evidence

        X     (5)   Extended discovery period is needed

              (6)   Problems locating or preserving evidence

      _____ (7)     Pending parallel investigations or action by government

      _____ (8)     Multiple use of experts

      _____ (9)     Need for discovery outside United States boundaries

      _____ (10) Existence of highly technical issues and proof

      _____ (11) Unusually      complex       discovery   of   electronically   stored

information

3.    Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

      For Plaintiff:            Jamie B. Hernan
                                Georgia Bar No. 348555
                                The Hernan Law Firm PC
                                10896 Crabapple Road
                                Roswell, Georgia 30075
                                Tel: (678) 275-4000
                                Fax: (678) 265-4000
                                jamie@hernanfirm.com




                                    Page 9 of 23
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 10 of 23




      For Defendant:             Rebecca E. Strickland
                                 Georgia Bar No. 358183
                                 Swift, Currie, McGhee & Hiers, LLP
                                 1355 Peachtree St., N.E., Suite 300
                                 Atlanta, Georgia 30309
                                 Tel: (404) 874-8800
                                 Fax: (404) 888-6199
                                 rebecca.strickland@swiftcurrie.com

4.    Jurisdiction:

      Is there any question regarding this court’s jurisdiction?

        X    Yes                 No

       If “yes,” please attach a statement, not to exceed one (1) page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

      Plaintiff:   Plaintiff asserts that Defendant State Farm’s Notice of

Removal was untimely and that this matter should be remanded to the State

Court of Fulton County, Georgia. Defendant State Farm denies this contention,

as set forth above.


5.    Parties to This Action:

      (a)    The following persons are necessary parties who have not been joined:

             Response: None.

      (b)    The following persons are improperly joined as parties:

             Response: None.

                                   Page 10 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 11 of 23




      (c) The names of the following parties are either inaccurately stated or
necessary portions of their names are omitted:

             Response: None.

      (d) The parties shall have a continuing duty to inform the court of any
contentions regarding unnamed parties necessary to this action or any contentions
regarding misjoinder of parties or errors in the statement of a party’s name.

6.    Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of FED. R. CIV. P. 15. Further instructions
regarding amendments are contained in LR 15.

       (a) List separately any amendments to the pleadings that the parties
anticipate will be necessary:

      Response: None at this time.

      (b) Amendments to the pleadings submitted LATER THAN THIRTY (30)
DAYS after the Joint Preliminary Report and Discovery Plan is filed, or should have
been filed, will not be accepted for filing, unless otherwise permitted by law.

7.    Filing Times for Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY (30) DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of the
court to file later. Local Rule 7.1A(2).

      (a) Motions to Compel: Before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.

      (b) Summary Judgment Motions: Within thirty (30) days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.

                                   Page 11 of 23
         Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 12 of 23




      (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with regard
to expert testimony no later than the date the proposed pretrial order is submitted.
Refer to Local Rule 7.2F.

8.      Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with
FED. R. CIV. P. 26. If any party objects that initial disclosures are not appropriate,
state the party and basis for the party’s objection. NOTE: Your initial disclosures
should include electronically stored information. See FED. R. CIV. P. 26(A)(1)(B).

        Response: Plaintiff requests that the Court allow the parties to delay

filing Initial Disclosures until such time as the Court has entered an order in

connection with Plaintiff’s Motion to Remand and directs the parties to file such

Initial Disclosures.

        Defendant State Farm objects to such request, showing that it has already

filed its Initial Disclosures.

9.      Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please
state the issues to be addressed and the position of each party.

        Response: The Parties do not request a scheduling conference at this

time.



                                   Page 12 of 23
        Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 13 of 23




10.   Discovery Period:

        The discovery period commences thirty (30) days after the appearance of the
first defendant by answer to the complaint. As stated in LR 26.2A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.

       Cases in this court are assigned to one of the following three (3) discovery
tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery period,
and (c) eight (8)-months discovery period. A chart showing the assignment of cases
to a discovery track by filing category is contained in Appendix F. The track to which
a particular case is assigned is also stamped on the complaint and service copies of
the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      Response:

      (1)    The facts and circumstances surrounding the Loss;

      (2)    The facts and circumstances related to whether Plaintiff complied

             with his duties after loss;

      (3)    The facts and circumstances related to whether Plaintiff complied

             with the terms and conditions of the Policy;

      (4)    The facts and circumstances which would show whether Plaintiff

             misrepresented or concealed material facts regarding the Loss;

      (5)    Applicability of any exclusions or conditions under the Policy;

      (6)    The claim investigation, including whether Plaintiff’s timely

             provided information in said investigation;


                                   Page 13 of 23
      Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 14 of 23




     (7)   Facts and circumstances regarding Plaintiff’s claims for bad faith

           claim;

     (8)   Facts    and   circumstances       regarding   Plaintiff’s   allegations

           regarding unfair acts or practices under O.C.G.A. § 33-6-4;

     (9)   Facts and circumstances regarding Plaintiff’s claim for attorneys’

           fees under O.C.G.A. § 13-6-11;

     (10) Plaintiff’s actions or inactions which affected the progress of the

           investigation, if any;

     (11) The amount of covered damages, if any; and

     (12) Whether the damages claimed by Plaintiff are excluded and/or

           barred by the Policy and/or Georgia law.

     In addition, Plaintiff contends that discovery into the following areas is

required, which Defendant State Farm disputes:

     (13) The facts and circumstances surrounding the basis of Defendant

           State Farm’s refusal to pay the claim of Plaintiff pursuant to the

           Policy including, without limitation, bias, if any;

     (14) Defendant’s actions or inactions which affected the progress of the

           payment of the claim of Plaintiff pursuant to the Policy, if any.




                                    Page 14 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 15 of 23




      Other issues may arise as discovery proceeds.            Accordingly, these

categories are not exhaustive, and the Parties are free to seek any discovery that

is proper.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      Response: The Parties request that discovery in this matter be extended

to six (6) months. The Parties anticipate numerous depositions of fact witnesses

and extensive non-party discovery. The Parties reserve the right to request an

extension from the Court if additional time is required to complete discovery.

11. Discovery         Limitation    and   Discovery   of   Electronically   Stored
Information:

       (a) What changes should be made in the limitations on discovery imposed
under the Federal Rules of Civil Procedure or Local Rules of this Court, and what
other limitations should be imposed?

             Response: None.

      (b)    Is any party seeking discovery electronically stored information?

                  X   Yes          No

      If “yes,”

        (1) The parties have discussed the sources and scope of the production of
electronically stored information and have agreed to limit the scope of production
(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:


                                    Page 15 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 16 of 23




      Response: The Parties are not aware of any issues concerning the

preservation, identification, disclosure, discovery, or cost of production of

electronically stored information at this time.

      To the extent that Plaintiff will request relevant claim information from

Defendant State Farm, this information will be produced electronically in the

format discussed below.

      To the extent that Defendant State Farm requests relevant information

from Plaintiff, this information will be produced electronically in the format

discussed below.

        (2) The parties have discussed the format for the production of
electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF
files), Portable Document Format (PDF), or native), method of production (e.g.,
paper or disk), and the inclusion or exclusion and use of metadata, and have agreed
as follows:

      Response: The default production format for unstructured discoverable

electronically stored information will be searchable static image formats such

as single-page TIFF or JPEG images (300 DPI) with corresponding multi-page

text load files or PDF with an embedded text layer. The default production

format for structured discoverable electronically stored information will be in

reasonably usable standard report formats available in the ordinary course of

business. A Party may produce electronically stored information that is not


                                  Page 16 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 17 of 23




easily converted to image format, such as video or audio files in other

reasonably usable electronic formats.

      Upon request and demonstration of need, the Parties will meet and confer

to discuss production in an alternative file format.

      Electronically stored documents will be encrypted prior to production

and produced via secure online docu-share program (such as ShareFile or

equivalent) or shipped on reasonable encrypted external media unless

otherwise agreed. Decryption passwords will be provided by separate shipment

or electronic information.

      Protections against the loss of any Attorney-Client Privilege, Work

Product Protection or any other privilege or immunity will be set out in a

stipulated protective order, and the Parties request that the Court approve that

stipulation upon its submission.

      The Parties anticipate that each Party will initially bear its own costs for

the reasonable and proportional production of electronically stored Case

information in this matter. If during the course of this matter a Responding

Party believes that cost shifting would be necessary, the Responding Party will

provide such notice to the Requesting Party, and the Parties will meet and

confer to discuss the burdens associated with the discovery of the discoverable


                                   Page 17 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 18 of 23




information and attempt to reach agreement regarding the allocation of costs.

If the Parties cannot agree, the Responding Party will bring a motion, and the

Court will determine whether the discovery is proportionate and/or if cost

should be allocated pursuant to FED. R. CIV. P. 26(c).

       (3) In the absence of agreement on issues regarding discovery of
electronically stored information, the parties shall request a scheduling conference
in paragraph 9 hereof.

      Response: The Parties do not request a conference at this time.

12.   Other Orders:

      What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      Response: None; however, Plaintiff has filed a Motion to Remand in this

matter.

13.   Settlement Potential:

      (a) Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference that was begun on March 8, 2021, and completed
on March 16, 2021, and that they participated in settlement discussions. Other
persons who participated in the settlement discussions are listed according to party.

      For Plaintiff:

      Lead counsel (signature):              /s/ Jamie B. Hernan

      For Defendant:

      Lead counsel (signature):              /s/ Rebecca E. Strickland
      Other participants (signature):        /s/ Kristen M. Vigilant

                                   Page 18 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 19 of 23




      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

            (   ) A possibility of settlement before discovery.
            ( X ) A possibility of settlement after discovery.
            (   ) A possibility of settlement, but a conference with the judge is
                  needed.
            (   ) No possibility of settlement.

       (c) Counsel ( X ) do or ( ) do not intend to hold additional settlement
conferences among themselves prior to the close of discovery. The proposed date
of the next settlement conference is: unknown at this time.

       (d) The following specific problems have created a hindrance to settlement
of this case.

      Response: None.

14.   Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

      (a) The parties ____ do consent to having this case tried before a magistrate
judge of this court. A completed Consent to Jurisdiction by a United States
Magistrate Judge form has been submitted to the clerk of court this ________ day
of ____________, 20____.

      (b) The parties ( X ) do not consent to having this case tried before a
magistrate judge of this court.




                                  Page 19 of 23
      Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 20 of 23




     Respectfully submitted this       26th day of March, 2021.


THE HERNAN LAW FIRM, P.C.                SWIFT, CURRIE, McGHEE & HIERS,
                                         LLP
/s/ Jamie B. Hernan
[With express permission by Kristen      /s/ Kristen M. Vigilant
M. Vigilant]                             Rebecca E. Strickland
Jamie B. Hernan                          Georgia Bar No. 358183
Georgia Bar No. 348555                   Kristen M. Vigilant
The Hernan Law Firm, P.C.                Georgia Bar No. 191460
10896 Crabapple Road                     1355 Peachtree St., N.E., Suite 300
Roswell, Georgia 30075                   Atlanta, Georgia 30309
Tel: (678) 275-4000                      Tel: (404) 874-8800
Fax: (678) 265-4000                      Fax: (404) 888-6199
jamie@hernanfirm.com                     rebecca.strickland@swiftcurrie.com
Counsel for Plaintiff Lonnie Love        kristen.vigilant@swiftcurrie.com
                                         Counsel for Defendant State Farm
                                         Florida Insurance Company




                                   Page 20 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 21 of 23




                      LOCAL RULE 5.1C CERTIFICATION

      By signature below, counsel certifies that the foregoing pleading was prepared

in Times New Roman, 14-point font in compliance with Local Rule 5.1C.

      This     26th     day of March, 2021.

                                      SWIFT, CURRIE, McGHEE & HIERS

                                      /s/ Kristen M. Vigilant
                                      Rebecca E. Strickland
                                      Georgia Bar No. 358183
                                      Kristen M. Vigilant
                                      Georgia Bar No. 191460
                                      Attorneys for State Farm Florida
                                      Insurance Company
The Peachtree – Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                  Page 21 of 23
       Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 22 of 23




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and foregoing

Joint Preliminary Report and Discovery Plan upon all parties to this matter via the

Court’s required electronic filing system to counsel of record as follows:

                               Jamie B. Hernan, Esq.
                            The Hernan Law Firm, P.C.
                               10896 Crabapple Road
                              Roswell, Georgia 30075
                              jamie@hernanfirm.com
                         Attorney for Plaintiff Lonnie Love

      This      26th   day of March, 2021.

                                       SWIFT, CURRIE, McGHEE & HIERS

                                       /s/ Kristen M. Vigilant
                                       Rebecca E. Strickland
                                       Georgia Bar No. 358183
                                       Kristen M. Vigilant
                                       Georgia Bar No. 191460
                                       Attorneys for State Farm Florida
                                       Insurance Company
The Peachtree – Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                   Page 22 of 23
           Case 1:21-cv-00786-ELR Document 8 Filed 03/26/21 Page 23 of 23




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

LONNIE LOVE,                                       )
                                                   )
                          Plaintiff,               )
         v.                                        )      CIVIL ACTION FILE
                                                   )      NO. 1:21-cv-00786-ELR
STATE FARM FLORIDA                                 )
INSURANCE COMPANY,                                 )
                                                   )
                          Defendant.               )
                                                   )

                                       SCHEDULING ORDER

       Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the Court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are as set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified.

__________________________________________________________________

__________________________________________________________________

__________________________________________________________________

         IT IS SO ORDERED, this ________ day of _________________, 2021.

                                             __________________________________
                                              Eleanor L. Ross
                                              United States District Judge

4848-1303-7794, v. 1
4848-1303-7794, v. 1

4848-1303-7794, v. 1



                                          Page 23 of 23
